Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/06/2022.
Claims 1-9,12-19 and 22-25 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-9, 12-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20210129325 A1) in view of Hosabettu et al. (US 2017/0270431 A1) and further in view of Sathianarayanan et al. (US 10,735,522 B1).

Regarding claim 1, Yu et al. discloses
A computing system comprising: 
at least one memory configured to store processor executable instructions for a robotic process engine (Yu et al. [0042] as further illustrated in Fig. 5 elements 506, 508 and storage 510); and 
at least one processor operatively coupled to the memory (Yu et al. [0019] and [0042] as further illustrated in Fig. 5 element 502), 
wherein the at least one processor is configured to execute the robotic process engine to cause the computing system to: 
generate, by the robotic process engine, a robot tray comprising at least one canvas and one or more widgets, the at least one canvas comprising first and second canvases, the first canvas displaying a widget of the one or more widgets, (Yu et al. [0030] discloses the setup favorites config page element 224 as illustrated in Fig. 2F. Where the 3 sections/canvases of Fig. 2F containing the automation tab, the spreadsheet section, and the Setup Favorites section are conceptually similar to the canvases and the sections make up the robot tray and the bots conceptually similar to the widgets. Where the automation tab within the Favorites section displays Bot #1, Bot #2 and Bot #3 to be the widgets within the first canvas); and 
wherein the dynamic configuring includes adding the widget onto the at least one canvas corresponding to at least one of the one or more robots  (Yu et al. [0030] discloses setting up the one-click run of the bots in the Favorites 210 based on 224 which includes adding the selected Bots to the Favorites 210 section. [0039] discloses invoking the identified bots to execute within the application.) or robotic processes.
Yu et al. lacks explicitly
the widget being associated with a configuration or link, and the second canvas enabling a display of at least processes and tasks of the robotic process engine
dynamically and automatically configure, by the robotic process engine without user input, the at least one canvas based on one or more inputs comprising a process list from a computing platform external to the computing system, the process list comprising an itemization of one or more robotic process automation workflows on the computing platform and available to the robotic process engine that correspondingly specify one or more robots or robotic processes
Hosabettu et al. teaches
dynamically and automatically configure, by the robotic process engine without user input, the at least one canvas based on one or more inputs comprising a process list from a computing platform external to the computing system (Hosabettu et al. [0023] teaches the workflow engine 40 to automatically assemble workflows based on assembly rules. [0044] teaches intelligent workflow decision service module being invoked to assemble a workflow of processes for the enterprise devices. It further teaches Enterprise BOT Management Computing Device 12 as illustrated in Fig. 2 to determine the requirements for the problem. [0045]-[0046] teaches the enterprise BOT Management Computing Device 12 to determine the different BOTs required for solving the problem where the selection of BOTs may be based on assembly rules and different requirements as illustrated in Fig. 4. [0042] teaches the bots may be added to BOT inventory 44 using an enterprise administrator device which is external to the Enterprise BOT Management Computing Device 12 as illustrated in Fig. 1.), the process list comprising an itemization of one or more robotic process automation workflows on the computing platform and available to the robotic process engine that correspondingly specify one or more robots or robotic processes (Hosabettu et al. [0027] teaches the BOT inventory to store BOTs and workflow data including BOT types, instances of BOTs, etc. It can also store assembly rules, current workflows etc. Where Hosabettu et al. is being used to teach the dynamic and automatic configuration of the robots without user input to cure Yu’s et al. canvas configuration), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu et al. to incorporate the teachings of Hosabettu et al. to “dynamically and automatically configure, by the robotic process engine without user input, the at least one canvas based on one or more inputs comprising a process list from a computing platform external to the computing system, the process list comprising an itemization of one or more robotic process automation workflows on the computing platform and available to the robotic process engine that correspondingly specify one or more robots or robotic processes” in order to efficiently assemble workflows and automatically select BOTs based on different rules to optimize and speed the overall process).
Sathianarayanan et al. teaches
the widget being associated with a configuration or link (Sathianarayanan et al. [col. 14, lines 59-67] and [col. 15 lines 1-23] teach the associations between the bots linked with business processes, resources, etc as illustrated in Fig. 3 to be the process of the bots), and the second canvas enabling a display of at least processes and tasks of the robotic process engine (Sathianarayanan et al. [col. 19, lines 41-51] teaches displaying a process view 228 of related business processes and displaying a machine view 230 of the mapping between the plurality of bots and the first bot infrastructure. Where the bots would imply that the tasks are displayed as well. The display of the process view 228 with the machine view 230 together enable the display of the robotic process engine on the second canvas)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu et al. in view of Hosabettu et al. to incorporate the teachings of Sathianarayanan et al. to “the widget being associated with a configuration or link, and the second canvas enabling a display of at least processes and tasks of the robotic process engine” in order to efficiently give developers an overall view of the system and save developer time finding errors).

Regarding claim 2, The computing system of claim 1, wherein the widget is a separate code created outside of the robot tray to augment an experience of the robot tray (Yu et al. [claim 1] discloses the pre-existing software robot which inherently are software codes created outside that of the robot tray. Further the software robot is synonymous with the bot which are configured in Fig. 2F).

Regarding claim 3, The computing system of claim 1, wherein the at least one processor is configured to execute the robotic process engine to cause the computing system to output the robot tray to a display coupled to the computing system (Yu et al. Fig. 2F illustrates the user interface containing the difference sections/canvases including the bots/widgets which would be displayed on the output devices of Fig. 5).

Regarding claim 4, The computing system of claim 1, wherein the at least one canvas is one of a column, row, pane, and section (Yu et al. Fig. 2F illustrates automation tab being the top section/canvas, the spreadsheet section/canvas being another section, and the setup favorites 224 being another section).

Regarding claim 5, The computing system of claim 1, wherein the widget is configured to curate and personalize a process, a task, or another widget (Yu et al. Fig. 2F illustrates the Bot #1, Bot #2 and Bot #3 which are analogous to the widgets curate a particular process or task since they are part of the Favorites 210 section which creates a shortcut for the bot which runs a process or task to run and is further a favorite. Further, the bots are personalized as illustrated in Fig. 2B [0026] which illustrate and disclose the runner associated with the bot, data to pass etc which in turn personalize each bot).

Regarding claim 6, The computing system of claim 1, wherein the widget enables shortcut creation for different business units (Yu et al. [0030] discloses the one-click run of the bot illustrated in Fig. 2F under the Favorites 210 therefore, enabling a shortcut for different business units associated with the different bots. Further [0019] discloses each bot interacting with one or more backend business processes).

Regarding claim 7, The computing system of claim 1, wherein the robot tray is configured to identify a process, a task, or the widget as a favorite based on the one or more inputs (Yu et al. [0030] discloses the Favorites 210 bots that are based on the one or more inputs of the user as illustrated in Fig. 2F).

Regarding claim 8, The computing system of claim 1, wherein the robotic process engine loads within the at least one canvas at least one process (Yu et al. [0030] discloses loading the process of adding the favorite bots to the to the top canvas as further illustrated in Fig. 2F).

Regarding claim 9, The computing system of claim 1, wherein the configuration or link corresponds to a process, a task, or another widget (Sathianarayanan et al. [col. 14, lines 59-67] and [col. 15 lines 1-23] teach the associations between the bots linked with business processes, resources, etc as illustrated in Fig. 3 to be the process of the bots),
wherein the second canvas is aligned to the left of the first canvas (Yu et al. illustrates in Fig. 2F a second canvas to the left of the Setup Favorites canvas)

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 1. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 13, it’s directed to a method having similar limitations cited in claim 2. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 3. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 15, it’s directed to a method having similar limitations cited in claim 4. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 16, it’s directed to a method having similar limitations cited in claim 5. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 17, it’s directed to a method having similar limitations cited in claim 6. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 7. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 8. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Regarding claim 22, The computing system of claim 1, wherein the robotic process engine automatically personalizes the widget for a user to redirect the user to a software by providing one or more links to one or more buttons in the robot tray (Yu et al. [0030] discloses one-click runs of the favorite bots which were personalized as bot favorites as illustrated in Fig. 2F. Where through the one-click of the user, the user would be redirected to software of the bot within the user interface containing the robots tray).

Regarding claim 23, The computing system of claim 1, wherein the first canvas presents the widget in a grid (Yu et al. Fig. 2A illustrates the Favorites section within the top canvas that includes a grid containing the three widgets: Bot #1, Bot #2 and Bot #3).

Regarding claim 24, The computing system of claim 1, wherein the robot tray provides functionalities to (Yu et al. [0030] discloses the setup favorites config page element 224 as illustrated in Fig. 2F. Where the 3 sections/canvases of Fig. 2F containing the automation tab, the spreadsheet section, and the Setup Favorites section are conceptually similar to the canvases and the sections make up the robot tray. Further the Bot is analogous to the widget. Yu et al. [0015 ] discloses each Bot may perform a particular task and therefore, providing functionality.) and 
Yu et al. lacks explicitly
extends functionalities of the one or more robots or robotic processes
Hosabettu et al. teaches
extends functionalities of the one or more robots or robotic processes (Hosabettu et al. [0044] teaches intelligent workflow decision service module being invoked to assemble a workflow of processes for the enterprise devices. It further teaches Enterprise BOT Management Computing Device 12 as illustrated in Fig. 2 to determine the requirements for the problem. [0045]-[0046] teaches the enterprise BOT Management Computing Device 12 to determine the different BOTs required for solving the problem where the selection of BOTs may be based on rules and different requirements as illustrated in Fig. 4. [0042] teaches the bots may be added to BOT inventory 44 using an enterprise administrator device which is external to the Enterprise BOT Management Computing Device 12 as illustrated in Fig. 1. [0024]-[0025] teaches the workflow engine to edit workflows automatically based on assembly rules and current BOT instances.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu et al. to incorporate the teachings of Hosabettu et al. to “and extends functionalities of the one or more robots or robotic processes” in order to efficiently update workflows automatically based on different rules to optimize and speed the overall process.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20210129325 A1) in view of Hosabettu et al. (US 2017/0270431 A1) and further in view of Sathianarayanan et al. (US 10,735,522 B1) and further in view of Garcia et al. (US 2018/0074931 A1).

Regarding claim 25, Yu et al. in view of Hosabettu et al. and further in view of  Sathianarayanan et al. combination teach The computing system of claim 1,
displays, using the robot tray, the one or more widgets representing the one or more robotic process automation workflows of the process list (Sathianarayanan et al. Fig. 3 illustrates the different bots along with their linked processes).
the combination lacks explicitly 
 wherein the robotic process engine receives discrete copies of code of the one or more robotic process automation workflows and 
Garcia et al. teaches
wherein the robotic process engine receives discrete copies of code of the one or more robotic process automation workflows (Garcia et al. [0052] teaches the transmitting the automation code generated by the workflow diagram generator to the recommended RPA tool. Therefore, the RPA tool receives the RPA workflow code.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Garcia et al. to “wherein the robotic process engine receives discrete copies of code of the one or more robotic process automation workflows” in order to efficiently permit changes/updates to the code within the RPA tool and save computing resources.

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12-19, 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 9:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193